DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2 and 5 are objected to because of the following informalities:  
The phrase “the two-dimensional scale” should read “the virtual two-dimensional scale”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tullis et al. (U.S. 20020140757 A1).
Tullis et al. discloses, with regards to claim:
1. A printing apparatus comprising: 
a print head (16) that has a plurality of nozzle rows (fig. 2, element 28), each of which is composed of a plurality of nozzles (30); 
an imaging apparatus (26) that includes an area sensor (fig. 3, element 32) and a lens (48 or 50, [0036]); 
a carriage (20) in which the print head (16) and the imaging apparatus (26) are mounted [0025], [0057] ); and 
a processing section (fig. 4, element 60) that prints a test pattern (figs. 6 and 7) by using the print head, causes the imaging apparatus to image the test pattern, acquires an imaged test pattern, and according to the imaged test pattern, detects landing deviation of ink discharged from the plurality of nozzles ( [0049], [0057] ); wherein 
the area sensor has a matrix of a plurality of pixels placed in a row direction and a column direction (fig. 2), 
the imaging apparatus is disposed in the carriage so that the row direction of the area sensor and a direction in which the plurality of nozzles constituting each nozzle row are placed become parallel (fig. 2), and 
the processing section causes ink to be discharged from a nozzle row to be adjusted, the nozzle row being included in the plurality of nozzles rows, to print the test pattern (figs. 6 and 7), after which by using a virtual two-dimensional scale as a 53 reference in detection of landing deviation, the virtual two-dimensional scale being a scale in which the row direction of the area sensor is a Y-axis direction and the column direction of the area sensor is an X-axis direction, the processing section detects the landing deviation caused by the nozzle row to be adjusted, according to the imaged test pattern [0049].  
2. The printing apparatus according to claim 1, wherein the processing section detects the landing deviation by comparing the imaged test pattern with an ideal image pattern for a landing position of the nozzle row to be adjusted, the landing position being on the two-dimensional scale [0049].  
3. The printing apparatus according to claim 2, wherein by using an i-th ideal image pattern in a first ideal image pattern to an n-th ideal image pattern, which respectively correspond to a first nozzle row to an n-th nozzle row, which form the plurality of nozzle rows, the processing section detects the landing deviation when an i- th nozzle row of the first nozzle row to the n-th nozzle row is used as the nozzle row to be adjusted, where n is an integer greater than or equal to 2 and i is an integer greater than or equal to 1 and smaller than or equal to n (each dot has an ideal image pattern, [0049[ ).  
4. The printing apparatus according to claim 1, wherein the area sensor is a sensor that reads out all of a plurality of pixel data items in the row direction at once and outputs read-out pixel data (read area 70, figs. 6 and 7).  
8. The printing apparatus according to claim 1, wherein the test pattern is printed in a central area in a photography area photographed by the imaging apparatus (since the carriage mounted imaging apparatus may image any area of the print medium, the test pattern is printed in a central area as claimed).  
9. The printing apparatus according to claim 8, wherein the processing section performs calibration processing on the photography area (figs. 6 and 7, the claims fail to differentiate the test pattern from calibration processing and do not define the term calibration processing such that the test pattern reading in Tullis et al. reads on the calibration processing limitation).  
10. An adjustment method of adjusting landing deviation in a printing apparatus (fig. 1) that includes a print head (16) that has a plurality of nozzle rows (fig. 2, element 28), each of which is composed of a plurality of nozzles (30), 
an imaging apparatus (26) that includes an area sensor (32) and a lens (48, 50), and a carriage (20) in which the print head (16) and the imaging apparatus (20) are mounted, the method comprising: 
printing a test pattern (figs. 6 and 7) by using the print head to cause ink to be discharged from a nozzle row to be adjusted, 56 the nozzle row being included in the plurality of nozzle rows (fig. 2); 
causing the imaging apparatus, in which the area sensor has a matrix of a plurality of pixels placed in a row direction and a column direction and which is disposed so that the row direction of the area sensor and a direction in which the plurality of nozzles constituting each nozzle row are placed become parallel, to image the test pattern and acquire the imaged test pattern [0057]; 
detecting, by using a virtual two-dimensional scale as a reference in detection of landing deviation, the virtual two-dimensional scale being a scale in which the row direction of the area sensor is a Y-axis direction and the column direction of the area sensor is an X-axis direction ( [0049], the pseudo image is equivalent to a two-dimensional scale since it mimics the ideal dot), the landing deviation of ink discharged from the plurality of nozzles in the nozzle row to be adjusted, according to the imaged test pattern ( [0053], “feedback for adjustment of print operations”); and 
adjusting the landing deviation according to the landing deviation ( [0053], feedback for adjustment of print operations).

Allowable Subject Matter
Claims 5-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
U.S. 20180201015 A1 to Hochi discloses various types of test patterns with ruled lines.

    PNG
    media_image1.png
    668
    388
    media_image1.png
    Greyscale

Fig. 3 has a ruled line test pattern (51, 53) used to determine a position misalignment between printing passes. The distance between the points K1 where the patterns intersect the ruled line is used to determine the misalignment.

    PNG
    media_image2.png
    640
    372
    media_image2.png
    Greyscale

Fig. 9 depicts a ruled line parallel to the test pattern. 
The ruled lines in Hochi are to aid a user in identifying the misalignment. 
Hochi does not disclose or suggest a processing section that detects, as an amount of landing deviation caused by a nozzle row to be adjusted, an amount of deviation between a reference line on a two-dimensional scale, the reference line corresponding to a particular row in the area sensor, and the ruled line test pattern imaged as the imaged test pattern.
Further, the prior art of record does not suggest the above limitations in combination with the virtual two dimensional scale.
U.S. 20030112283 A1 to Ward et al. is cited as indicative of the current state of the art and discloses a virtual pattern for alignment (fig. 4, [0044] ).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/           Primary Examiner, Art Unit 2896